PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LU et al.
Application No. 17/117,051
Filed: 9 Dec 2020
For: Stabilized rice aleurone and preparation method thereof

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(c) filed December 9, 2020, to restore the right of priority to prior Chinese Application 2019109588007 filed October 10, 2019.

The petition is GRANTED.

This nonprovisional application was filed more than twelve months after the filing date on which the foreign application for which priority is now sought.  As applicant filed this nonprovisional application within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition to restore the right of priority under 37 CFR 1.55(c) in the subsequent application must include:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying  the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, unless previously submitted;
	(2)	The petition fee as set forth in 37 CFR 1.17(m); and
	(3)	A statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 


With the present petition, applicant submitted the required $1050 petition fee and an ADS, identifying the foreign application (CN 2019109588007 filed October 10, 2019) to which 

Applicant has satisfied all of the above requirements.  Accordingly, the petition under 37 CFR 1.55(c) is granted.  

The right of priority under 35 U.S.C. 119(a) through (d) or (f), or 35 U.S.C. 365(a) or (b) is restored and the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) is considered unintentional.
	
Applicant is advised that this decision grants the petition to restore the restore the right of priority in the above-identified subsequent application because the requirements under 37 CFR 1.55(c) and the formal requirements have been met. Applicant should not construe this as meaning that this application is entitled to priority to the prior-filed foreign application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 216.  

As of the date of this decision, applicant has not submit a certified copy of Chinese Application 2019109588007. Furthermore, an attempt by the USPTO to retrieve foreign application 2019109588007 electrically failed on July 19, 2021. The Office notes that the period for filing a certified copy of the foreign application as set forth in 37 CFR 1.55(f)(1) has lapsed. If an exception in 37 CFR 1.55(h), (i), or (j) is not applicable, applicant must provide a certified copy of the foreign application, accompanied by a petition under 37 CFR 1.55(f)(3) including a showing of good and sufficient cause for the delay, and the petition fee set forth in § 1.17(g). See MPEP 215.02

A corrected Filing Receipt, which includes the claim for priority to the prior-filed foreign application, is enclosed.

Questions pertaining to this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt